 



EXHIBIT 10.7
Compensatory Arrangements for Non-Employee Directors
Annual Retainer Fee:
     OSI Pharmaceuticals, Inc. (“OSI” or the “Company”) compensates its
non-employee directors for service on the Board of Directors. The annual cash
retainer fee payable to the members of the Board of Directors is set forth in
the table below.

                    Service     Annual Retainer Fee    
Chairman of the Board
    $ 150,000      
Chairman of the Audit Committee
    $ 90,000      
Member of Audit Committee
    $ 75,000      
Member of Other Board Committee
    $ 62,500      

Option Grants and Restricted Stock Awards:
     Each non-employee director receives an initial grant of options under the
Plan upon his or her initial election to the Board. Each individual who becomes
a director receives an initial option to purchase 25,000 shares of common stock
and an award of 8,500 shares of restricted stock, restricted stock units or
deferred stock units upon his or her initial election to the Board. Future
appointees to the position of Chairman of the Board will receive an additional
option to purchase 25,000 shares of common stock and an additional award of
8,500 shares of restricted stock, restricted stock units or deferred stock units
upon his or her initial election as Chairman. The restricted stock and
restricted stock units represent the right of a director to receive one share of
OSI common stock upon vesting. Each deferred stock unit represent the right of a
director to receive one share of OSI common stock upon the earlier of the
director’s termination from service on the Board of Directors or on a date no
earlier than two years from the date of grant, as designated by the director.
     In addition to initial equity awards, non-employee directors receive annual
equity grants under the Plan. Non-employee directors with the exception of the
Chairman of the Board receive an option to purchase 3,000 shares of common stock
and an award of 1,500 shares of restricted stock, restricted stock units or
deferred stock units upon each re-election for a one-year Board term. The
Chairman of the Board receives an option to purchase 6,000 shares of common
stock and an award of 3,000 shares of restricted stock restricted stock units or
deferred stock units upon re-election for a one-year Board term.
     The stock option awards and restricted stock awards, including restricted
stock units and deferred stock units, granted to the directors after June 14,
2006 vest annually over four years of the date of grant. The option awards
expire on the seventh anniversary of their respective grant dates, subject to
the earlier expiration upon the occurrence of certain events set forth under the
terms of the Plan. The exercise price of all option awards is equal to 100% of
the fair market value of the underlying common stock on the date of grant.

 



--------------------------------------------------------------------------------



 



Post-Retirement Medical Benefits:
     Prior to April 2007, we provided post-retirement medical and life insurance
benefits to eligible employees and qualified dependents, and members of our
Board of Directors. Eligibility was based on age and service requirements. These
benefits are subject to deductibles, co-payment provisions and other
limitations. In April 2007, we terminated this benefit and grandfathered the
directors who were eligible for participation in the plan at the time of
termination (Mr. White and Drs. Mehta and Granner).

-2-